Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 16, 2021.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
At [0012], “first threshold actutating” should be “first threshold actuating”. 
Appropriate correction is required.

Claim Objections
Claims 10 are objected to because of the following informalities: 
Claim 10 must start on a new line.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the envelope”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 previously introduced “an envelope of movement through which the pin is moveable” and “an envelope of movement for one or more of the firs and the second actuators” and “a movement envelope of movement of the pin”.  It is unclear, and therefore indefinite, which “envelope” is being referenced.
Claim 3 recites the limitation “the envelope”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 may have been intended to be dependent on claim 2.
Claim 3 recites the limitation “the map of hydraulic capacities”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 may have been intended to be dependent on claim 2.
Claim 4 recites the limitation “the pin”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent on claim 3.  Claim 3 really looks like it may have been intended to be dependent on claim 2, which introduce “a pin”.
Claim 5 recites the limitation “a predetermined threshold”.  Claim 5 is dependent on claim 1, which introduced “a predetermined threshold”.  It is unclear, and therefore indefinite, if these are the same threshold.  This may be more appropriately “a predetermined disorientation threshold”.
Claim 7 recites the limitation “a load vector”.  Claim 7 is dependent on claim 1, which previously introduced “a load vector”.  It is unclear, and therefore indefinite, if these are the same vector.  This may be more appropriately “the load vector”.
Claim 7 recites the limitation “a predetermined threshold”.  Claim 7 is dependent on claim 1, which introduced “a predetermined threshold”.  It is unclear, and therefore indefinite, if these are the same threshold.
Claim 9 recites the limitation “the suspended grapple”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 1, which introduced “a grapple” and made secondary reference to “the grapple”.
Claim 10 recites the limitation “the arch-boom pivotal coupling”.  There is insufficient antecedent basis for this limitation.
Claim 10 recites the limitation “the boom-grapple pivotal coupling”.  There is insufficient antecedent basis for this limitation.  
Claims 11-16 are rejected for incorporation of the errors of the base claim by dependency.
Claim 14 recites the limitation “the work machine”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 10, which introduced a “skidder”.  
Claim 15 recites the limitation “the action”, then introduces “an action”.  It is unclear, and therefore indefinite, if these are the same action.  This may be “a second action”.  
Claim 16 recites the limitation “the boom-grapple pivotal coupling”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the suspended grapple”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the payload”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the orientation of the load vector relative to the direction of travel”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 previously introduced “a grapple orientation relative to the frame of the work machine”.  
Claim 17 recites the limitations “countermeasure” and “counter measure”.  It is unclear, and therefore indefinite, if these are the same limitation.  It should be consistently one word or two words.
Claim 17 recites the limitation “a position of a grapple relative to a frame of a work machine” and “a grapple position relative to the frame of the work machine”.  It is unclear, and therefore indefinite, if these are the same position.
Claims 18-20 are rejected for incorporation of the errors of the base claim by dependency.
  Claim 18 recites the limitation “the payload”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “The method of claim 16”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is directed to a skidder.  This appears to be intended as being dependent on independent claim 17, directed to a method.
Claim 20 recites the limitation “a grapple orientation relative to the frame”.  If claim 20 is dependent on claim 17, not 16, claim 17 previously introduced “a grapple orientation relative to the frame of the work machine”.  It is unclear, and therefore indefinite, if these are the same limitation.
Claim 20 recites the limitation “a path of travel of the work machine”.  If  claim 20 is dependent on claim 17, claim 17 previously introduced “a direction of travel of the work machine”.  It is unclear, and therefore indefinite, if these are the same limitation.
Claim 20 recites the limitation “the operator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the predetermined threshold”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ground-engaging mechanism”, “load measuring device” and “angle measuring device” in claim 1, “communication portal” in claim 8, “ground-engaging mechanism”, and “load measuring device” in claim 10, “ground-engaging mechanism” in claim 17, and “load measuring device” and “angle measuring device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 6, and 8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666